                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

    BRANCH BANKING AND TRUST                        )
    COMPANY,                                        )
                                                    )
         Plaintiff,                                 )
                                                    )
         v.                                         )   CASE NO. 5:19-CV-176 (MTT)
                                                    )
    THE WOMEN’S HEALTH INSTITUTE                    )
    OF MACON, PC, et al.,                           )
                                                    )
         Defendants.                                )
                                                    )

                                               ORDER

        Plaintiff Branch Banking and Trust Co. has moved for default judgment against

Defendants The Women’s Health Institute of Macon, P.C.; ELO Outpatient Surgery

Center, LLC; Haremu Holdings, LLC; and Anayo Umerah, M.D., P.C. (“Corporate

Defendants”) after the Clerk entered default against them. Docs. 13; 14. On May 8,

2019, BB&T filed suit alleging that Defendants Nnaemeka Umerah, Anayo Umerah, and

Stella Umerah (“Individual Defendants”) and Corporate Defendants are jointly and

severally liable for the unpaid principal balance due on a promissory note with a

principal of more than $75,000. 1 Doc. 1. Between May 28 and May 30, all Defendants

were served. Docs. 4-1; 4-2; 4-3; 4-4. In July, the Individual Defendants filed

suggestions of bankruptcy, and the Court stayed the case as to the Individual

Defendants only, leaving Corporate Defendants fully responsible for the promissory




1BB&T’s complaint states that it complied with the notice requirements of O.C.G.A. § 13-1-11. Doc. 1 ¶¶
42, 45.
note. Docs. 1 ¶ 39; 6; 7; 10. The Corporate Defendants have not yet answered the

complaint.

       While the factual allegations in the complaint―deemed admitted by Corporate

Defendants by their failure to answer―may establish BB&T has a right to recover

amounts due pursuant to the promissory note, it is not yet clear whether default

judgment can be entered against them. See Frow v. De La Vega, 82 U.S. 552, 554

(1872) (holding that the default of one defendant cannot be entered before determining

the liability of the non-defaulting defendant because the inconsistency of two different

judgments against joint defendants would be illogical); see also, e.g., Gulf Coast Fans,

Inc. v. Midwest Elecs. Imps., Inc., 740 F.2d 1499, 1512 (11th Cir. 1984) (extending Frow

to cases where “defendants are similarly situated, but not jointly liable”); Branch

Banking & Trust Co. v. Poplar Dev. Co., LLC, 2013 WL 2367963, at *1 (M.D. Ga. May

29, 2013) (citations omitted); Bank of the Ozarks v. Arco Cmty. Outreach Coal., Inc.,

2013 WL 164421, at *2 (S.D. Ga. Jan. 15, 2013) (citations omitted).

       BB&T alleges that both Corporate and Individual Defendants are “jointly and

severally” liable for the amounts due on the promissory note. Doc. 1 ¶¶ 46, 47.

Although Corporate Defendants are in default, Individual Defendants are not. See

Docs. 6; 7; 10. Accordingly, the Court ORDERS BB&T to file supplemental briefing

regarding whether it should grant its motion for default judgment against Corporate

Defendants (Doc. 14) in light of Frow v. De La Vega, 82 U.S. 552 (1872).

       SO ORDERED, this 8th day of January, 2020.

                                          S/ Marc T. Treadwell
                                          MARC T. TREADWELL, JUDGE
                                          UNITED STATES DISTRICT COURT




                                            -2-
